Citation Nr: 0635623	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  04-13 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a rating higher than 30 percent for residuals 
of a right hand injury.



REPRESENTATION

Veteran is represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Lauren A. Morris, Legal Intern





INTRODUCTION

The veteran, who is the appellant, served on active duty from 
April 1965 to December 1965.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2003 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The veteran is currently rated for neurological impairment of 
the right hand.  On VA examination in August 2003, orthopedic 
involvement was also evident, but the findings are inadequate 
to evaluate limitation of motion of individual fingers. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA 
examination to determine the current level 
of limitation of motion of the thumb and 
fingers of the right hand.  The claims 
folder must be made available to the 
examiner for review. 

2. After the above development is 
completed, adjudicate the claim, 
considering Diagnostic Codes 5228 to 5230. 
If the claim is denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



